USCA1 Opinion

	




          May 25, 1993                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 92-1897                                 CESAR RAMIREZ-MORALES,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                          Torruella and Cyr, Circuit Judges.                                             ______________                                 ____________________            Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for            ______________________     _________________________        appellant.            Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez            _______________________                              _____________        Garcia,  Assistant  United States  Attorney,  and  Donna C.  McCarthy,        ______                                             __________________        Assistant Regional  Counsel, Department of Health  and Human Services,        on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.  We have carefully reviewed the  record                      __________            and   conclude   that  substantial   evidence   supports  the            Secretary's determination that claimant was not disabled when            his insured  status expired,  and that  he retained,  at that            time, the  physical and mental abilities to  perform a narrow            range of  light, unskilled jobs  such as those  enumerated by            the Administrative Law Judge ("ALJ").  We have considered all            of  claimant's arguments  and,  finding  them without  merit,            affirm the judgment of the district court  essentially on the            basis of  the magistrate-judge's  report  as adopted  by  the            district court.                      We add these  comments.  Claimant  argues that  the            hypothetical posed  to the  vocational  expert was  defective            because it  did not include a  non-exertional impairment that            the ALJ ultimately  found the claimant to  possess, namely an            inability to  perform frequent stooping and  bending.  First,                                  ________            light  jobs  require,  at  most, only  occasional  stooping.1            Frustaglia v. Secretary of  HHS, 829 F.2d 192, 195  (1st Cir.            __________    _________________            1987).  If a person can do some stooping and  bending, which,            by implication,  the ALJ found here,  the "light occupational            base is  virtually intact."    Id. (quoting  Social  Security                                           ___            Ruling 85-15).   The narrowed  list of light-work  jobs which            the ALJ found  claimant could  perform are a  sub-set of  the            light  occupational  base  which  does not  involve  frequent            stooping.  Cf. Social Security 85-15 (most medium,  heavy and                       ___                                            ____________________            1.   Stooping  is  considered  the  least  strenuous  of  the            bending  postures, and  involves  bending the  body from  the            waist downward and forward.  Social Security Ruling 85-15.              very  heavy jobs  require the  ability to  stoop frequently).            Thus, the  frequent stooping restriction has  little, if any,            relevance to the light occupational base.                      Second, since claimant  does not contest  the light            work   determination,   per   se,  the   no-frequent-stooping            restriction  does  not,  as  is  argued,  further  limit  the            narrowed  range  of  specific  light  jobs  the  ALJ  decided            claimant could do.2  Dr.  Ortiz, a neurologist who  performed            an examination  for the Secretary, found  that claimant could            occasionally  stoop.    Dr.  Grovas,  an  orthopaedic surgeon            consulted  by claimant,  also determined  that he  could bend            occasionally.  Thus, the  ALJ's hypothetical, as delimited to            the range of  light work, adequately  took into account  that            virtually all light work jobs require no more than occasional            stooping,  an  activity  which, the  uncontradicted  evidence            shows, remained  within  claimant's residual  capacity.   See                                                                      ___            Keating  v. Secretary  of HHS,  848 F.2d  271, 274  (1st Cir.            _______     _________________            1988).    Moreover,  the  claimant  had,  but  did  not  take            advantage of,  the opportunity  to pose his  own hypothetical            and correct any perceived  inadequacies.  Torres v. Secretary                                                      ______    _________            of HHS, 870 F.2d 742, 746 (1st Cir. 1989).            ______                                            ____________________            2.   And, the capacity for  light unskilled work  represents,            overall,  a  substantial  vocational  scope  for   a  younger            individual (age 18-49) such  as claimant who was 36  when his            insured  status expired.   Medical-Vocational  Guidelines, 20            C.F.R. Part 404, Subpt. P, App. 2,   202.00 (g).                                         -3-                      Finally,  the  ALJ did  not, as  claimant contends,            mechanically  apply  the  rules  of   the  Medical-Vocational            Guidelines,  20  C.F.R.  Part  404, Subpt.  P,  App.  2  (the            "Grid"),  to  determine the availability  of other work  that            the claimant could  still do.  Ortiz v. Secretary of HHS, 890                                           _____    ________________            F.2d  520,  524  (1st  Cir.  1989).    After considering  the            individualized evidence  offered by a vocational  expert, the            ALJ merely referred to a  particular rule3 as a  "framework",            i.e.,   additional  support   for   the  ultimate   decision.            Claimant's  assertion that  the  ALJ "disposed  of" the  case            using a Grid  rule is simply incorrect.  Nor  does the record            indicate  that  the ALJ  failed  to  consider the  cumulative            effect of  claimant's physical  and mental impairments.   The            ALJ's   decision  clearly  manifests   that  both  claimant's            physical and mental residual capacity were taken into account            in determining  a narrowed light work  occupational base, and            substantial evidence supports those predicate findings.                      Affirmed.                      ________                                            ____________________            3.   The  ALJ  referred  to   Rule  202.21  which  directs  a            conclusion of  "not disabled" for individuals  like claimant:            younger, with  a high school  education and  non-transferable            prior work skills.                                         -4-